Exhibit 10.2

CORPORATE INTEGRITY AGREEMENT

BETWEEN THE

OFFICE OF INSPECTOR GENERAL

OF THE

DEPARTMENT OF HEALTH AND HUMAN SERVICES

AND

REHABCARE GROUP, INC.

AND

KINDRED HEALTHCARE, INC.

 

I. PREAMBLE

RehabCare Group Inc., (RehabCare) and Kindred Healthcare, Inc., (Kindred) hereby
enter into this Corporate Integrity Agreement (CIA) with the Office of Inspector
General (OIG) of the United States Department of Health and Human Services (HHS)
to promote compliance with the statutes, regulations, and written directives of
Medicare, Medicaid, and all other Federal health care programs (as defined in 42
U.S.C. § 1320a-7b(f)) (Federal health care program requirements).

RehabCare provides contract rehabilitation therapy services to patients in
skilled nursing facilities (SNFs), hospitals, and outpatient clinics, and is a
wholly-owned subsidiary of Kindred, a healthcare services company that provides
a continuum of post-acute care services in a variety of care settings. Except as
otherwise provided herein, this CIA shall apply only to RehabCare and the
provision of contract rehabilitation therapy services. Although Kindred
undertakes certain obligations under this CIA, all obligations relate to the
operation of RehabCare and shall specifically exclude Kindred subsidiaries or
operating divisions that are not involved in providing contract rehabilitation
therapy services. Contemporaneously with this CIA, Kindred and RehabCare are
entering into a Settlement Agreement with the United States.

Prior to the Effective Date of this CIA (as defined below), Kindred established
a voluntary corporate compliance program (the Compliance Program) which includes
a Chief Compliance Officer, Code of Conduct, written policies and procedures, a
disclosure program, screening measures, regular compliance training for
employees, and various compliance auditing programs. Kindred shall continue its
Compliance Program throughout the term of this CIA and shall do so in accordance
with the terms set forth below. Kindred may modify its Compliance Program as
appropriate, but, at a minimum, Kindred shall ensure that during the term of
this CIA, it shall comply with the obligations set forth herein.

 

RehabCare and Kindred - Corporate Integrity Agreement

 

1



--------------------------------------------------------------------------------

II. TERM AND SCOPE OF THE CIA

A. The period of the compliance obligations assumed by Kindred under this CIA
shall be five years from the effective date of this CIA. The “Effective Date”
shall be the date on which the final signatory of this CIA executes this CIA.
Each one-year period, beginning with the one-year period following the Effective
Date, shall be referred to as a “Reporting Period.”

B. Sections VII, X, and XI shall expire no later than 120 days after OIG’s
receipt of: (1) Kindred’s final annual report; or (2) any additional materials
submitted by Kindred pursuant to OIG’s request, whichever is later.

C. The scope of this CIA shall be governed by the following definitions:

1. “Covered Persons” includes:

 

  a. all owners who are natural persons (other than shareholders who: (1) have
an ownership interest of less than 5% in Kindred’s stock, and (2) acquired the
ownership interest through public trading);

 

  b. all officers, directors, and employees of RehabCare;

 

  c. officers, directors, and employees of Kindred who provide operational
oversight of services provided by RehabCare;

 

  b. all contractors, subcontractors, agents, and other persons who are involved
in the provision, oversight, or support of contract rehabilitation therapy
services provided by RehabCare;

Notwithstanding the above, this term does not include part-time or per diem
employees, contractors, subcontractors, agents, and other persons who are not
reasonably expected to work more than 160 hours during a Reporting Period,
except that any such individuals shall become “Covered Persons” at the point
when they work more than 160 hours during a Reporting Period.

2. “Relevant Covered Persons” includes all Covered Persons who directly provide
contract rehabilitation therapy services, or provide oversight of or support for
contract therapy services, provided by RehabCare in third party owned and
operated SNFs.

 

RehabCare and Kindred - Corporate Integrity Agreement

 

2



--------------------------------------------------------------------------------

III. CORPORATE INTEGRITY OBLIGATIONS

Kindred shall establish and maintain a Compliance Program that includes the
following elements:

 

  A. Compliance Officer and Committee

1. Compliance Officer. Within 90 days after the Effective Date, Kindred shall
appoint an employee to serve as its Compliance Officer and shall maintain a
Compliance Officer for the term of the CIA. The Compliance Officer shall be a
member of senior management of Kindred, shall report directly to the Chief
Executive Officer of Kindred, and shall not be or be subordinate to the General
Counsel or Chief Financial Officer or have any responsibilities that involve
acting in any capacity as legal counsel or supervising legal counsel functions
for Kindred. The Compliance Officer shall be responsible for, without
limitation:

 

  a. developing and implementing policies, procedures, and practices designed to
ensure compliance with the requirements set forth in this CIA and with Federal
health care program requirements;

 

  b. making periodic (at least quarterly) reports regarding compliance matters
directly to the Board of Directors of Kindred, and shall be authorized to report
on such matters to the Board of Directors at any time. Written documentation of
the Compliance Officer’s reports to the Board of Directors shall be made
available to OIG upon request;

 

  c. monitoring the day-to-day compliance activities engaged in by Kindred and
RehabCare as well as for any reporting obligations created under this CIA.

Any noncompliance job responsibilities of the Compliance Officer shall be
limited and must not interfere with the Compliance Officer’s ability to perform
the duties outlined in this CIA.

 

RehabCare and Kindred - Corporate Integrity Agreement

 

3



--------------------------------------------------------------------------------

Kindred shall report to OIG, in writing, any changes in the identity or position
description of the Compliance Officer, or any actions or changes that would
affect the Compliance Officer’s ability to perform the duties necessary to meet
the obligations in this CIA, within five days after such a change.

2. Compliance Committee. Within 90 days after the Effective Date, Kindred shall
appoint a Compliance Committee. The Compliance Committee shall, at a minimum,
include the Compliance Officer and other members of senior management necessary
to meet the requirements of this CIA (e.g., senior executives of relevant
Kindred and RehabCare departments, such as billing, clinical, human resources,
audit, and operations). The Compliance Officer shall chair the Compliance
Committee and the Committee shall support the Compliance Officer in fulfilling
his/her responsibilities (e.g., shall assist in the analysis of RehabCare’s risk
areas and shall oversee monitoring of internal and external audits and
investigations). The Compliance Committee shall meet at least quarterly. The
minutes of the Compliance Committee meetings shall be made available to OIG upon
request.

Kindred shall report to OIG, in writing, any changes in the composition of the
Compliance Committee, or any actions or changes that would affect the Compliance
Committee’s ability to perform the duties necessary to meet the obligations in
this CIA, within 15 days after such a change.

3. Board of Directors Compliance Obligations. The Board of Directors (or a
committee of the Board) of Kindred (Board) shall be responsible for the review
and oversight of matters related to compliance with Federal health care program
requirements and the obligations of this CIA. The Board must include independent
(i.e., non-executive) members.

The Board shall, at a minimum, be responsible for the following:

 

  a. meeting at least quarterly to review and oversee Kindred’s compliance
program for RehabCare, including but not limited to the performance of the
Compliance Officer and Compliance Committee;

 

  b. submitting to the OIG a description of the documents and other materials it
reviewed, as well as any additional steps taken, such as the engagement of an
independent advisor or other third party resources, in its oversight of the
compliance program and in support of making the resolution below during each
Reporting Period; and

 

  c. for each Reporting Period of the CIA, adopting a resolution, signed by each
member of the Board summarizing its review and oversight of RehabCare’s
compliance with Federal health care program requirements and the obligations of
this CIA.

 

RehabCare and Kindred - Corporate Integrity Agreement

 

4



--------------------------------------------------------------------------------

At minimum, the resolution shall include the following language:

“The Board of Directors has made a reasonable inquiry into the operations of
Kindred’s Compliance Program for RehabCare including the performance of the
Compliance Officer and the Compliance Committee. Based on its inquiry and
review, the Board has concluded that, to the best of its knowledge, Kindred has
implemented an effective Compliance Program for RehabCare to meet Federal health
care program requirements and the obligations of the CIA.”

If the Board is unable to provide such a conclusion in the resolution, the Board
shall include in the resolution a written explanation of the reasons why it is
unable to provide the conclusion and the steps it is taking to implement an
effective Compliance Program for RehabCare.

Kindred shall report to OIG, in writing, any changes in the composition of the
Board, or any actions or changes that would affect the Board’s ability to
perform the duties necessary to meet the obligations in this CIA, within 15 days
after such a change.

4. Management Certifications. In addition to the responsibilities set forth in
this CIA for all Covered Persons, certain Kindred and RehabCare employees
(Certifying Employees) are specifically expected to monitor and oversee
activities within their areas of authority and shall annually certify that the
applicable RehabCare division is in compliance with applicable Federal health
care program requirements and with the obligations of this CIA. These Certifying
Employees shall include, at a minimum, the following employees (or their
functional equivalents): RehabCare - President, Senior Vice President of
Finance, Senior Vice President of Quality, Division Vice President of Clinical
Operations, Division Vice President of Clinical Services, Division Senior Vice
President of Skilled Rehabilitation Services (SRS),

 

RehabCare and Kindred - Corporate Integrity Agreement

 

5



--------------------------------------------------------------------------------

Senior Vice Presidents of SRS, Regional Vice Presidents of SRS, and Vice
President of Sales & Business Development of SRS, Regional Vice Presidents of
SRS; and, Kindred - any Kindred executives who have direct oversight
responsibilities for RehabCare including but not limited to the Chief Executive
Officer, and Chief Financial Officer.

For each Reporting Period, each Certifying Employee shall sign a certification
that states:

“I have been trained on and understand the compliance requirements and
responsibilities as they relate to [insert name of department], an area under my
supervision. My job responsibilities include ensuring compliance with regard to
the [insert name of department] with all applicable Federal health care program
requirements, obligations of the Corporate Integrity Agreement, and Kindred’s
policies, and I have taken steps to promote such compliance. To the best of my
knowledge, the [insert name of department] of RehabCare is in compliance with
all applicable Federal health care program requirements and the obligations of
the Corporate Integrity Agreement. I understand that this certification is being
provided to and relied upon by the United States.”

If any Certifying Employee is unable to provide such a certification, the
Certifying Employee shall provide a written explanation of the reasons why he or
she is unable to provide the certification outlined above.

 

  B. Written Standards

1. Code of Conduct. Within 90 days after the Effective Date, Kindred shall
develop, implement, and distribute a written Code of Conduct to all Covered
Persons. Kindred shall make the performance of job responsibilities in a manner
consistent with the Code of Conduct an element in evaluating the performance of
all employees covered by this CIA. The Code of Conduct shall, at a minimum, set
forth:

 

  a. Kindred’s commitment to full compliance with all Federal health care
program requirements, including its commitment to prepare and submit accurate
rehabilitation therapy data to its customers, for the purpose of enabling those
customers to submit claims that are consistent with all Federal health care
program requirements;

 

RehabCare and Kindred - Corporate Integrity Agreement

 

6



--------------------------------------------------------------------------------

  b. Kindred’s requirement that all of its Covered Persons shall be expected to
comply with all Federal health care program requirements and with Kindred’s own
Policies and Procedures;

 

  c. the requirement that all of Kindred’s Covered Persons shall be expected to
report to the Compliance Officer, or other appropriate individual designated by
Kindred, suspected violations of any Federal health care program requirements or
of Kindred’s Policies and Procedures; and

 

  d. the right of all individuals to use the Disclosure Program described in
Section III.F, and Kindred’s commitment to nonretaliation and to maintain, as
appropriate, confidentiality and anonymity with respect to such disclosures.

Kindred shall review the Code of Conduct at least annually to determine if
revisions are appropriate and shall make any necessary revisions based on such
review. The Code of Conduct shall be distributed at least annually to all
Covered Persons.

2. Policies and Procedures. Within 90 days after the Effective Date, Kindred
shall develop and implement written Policies and Procedures regarding the
operation of its compliance program, including the compliance program
requirements outlined in this CIA and Kindred’s compliance with Federal health
care program requirements. Throughout the term of this CIA, Kindred shall
enforce and comply with its Policies and Procedures and shall make such
compliance an element of evaluating the performance of all employees covered by
this CIA. The Policies and Procedures shall address, at a minimum:

 

  a. the compliance program requirements outlined in this CIA; and

 

  b. delivery, management and oversight of rehabilitation therapy services by
RehabCare to patients in SNFs, including, but not limited to, the requirements
that skilled rehabilitation therapy: (1)

 

RehabCare and Kindred - Corporate Integrity Agreement

 

7



--------------------------------------------------------------------------------

  be pursuant to a comprehensive assessment and individualized therapy treatment
plan; (2) be consistent with the nature and severity of the patient’s individual
illness or injury; (3) comply with accepted standards of medical practice;
(4) be reasonable in terms of duration and quantity; (5) be reasonable and
necessary given the patient’s condition, and therapy treatment plan to improve,
maintain, slow deterioration of the patient’s condition; and (6) only include
services that are so inherently complex that they can be safely and effectively
performed only by, or under the supervision of a qualified therapist.

Within 120 days after the Effective Date, the Policies and Procedures shall be
distributed to all Covered Persons. Appropriate and knowledgeable staff shall be
available to explain the Policies and Procedures.

At least annually (and more frequently, if appropriate), Kindred shall assess
and update, as necessary, the Policies and Procedures. Within 30 days after the
effective date of any revisions or addition of new Policies and Procedures, a
description of the revisions shall be communicated to all affected Covered
Persons and any revised or new Policies and Procedures shall be made available
to all Covered Persons.

 

  C. Training and Education

1. Training Plan. Within 90 days after the Effective Date, Kindred shall develop
a written plan (Training Plan) that outlines the steps Kindred will take to
ensure that: (a) all Covered Persons receive adequate training regarding
Kindred’s CIA requirements and Compliance Program, including the Code of Conduct
and (b) all Relevant Covered Persons receive adequate training regarding:
(i) the Federal health care program requirements regarding the accuracy of the
data required under the Minimum Data Set (MDS) as specified by the Resident
Assessment Instrument User’s Manual, and ensuring appropriate and accurate use
of the current Resource Utilization Groups (RUG) classification system;
(ii) policies, procedures, and other requirements applicable to the
documentation of therapy services; (iii) the coordinated interdisciplinary
approach to providing care and the related communications between rehabilitation
therapy disciplines and between skilled nursing and skilled rehabilitation
therapy; (iv) the personal obligation of each individual involved in the
provision of therapy services to ensure that a service provided is medically
necessary and reasonable given the patient’s condition and treatment plan and
meets professionally recognized standards of care; (v) examples of proper and
improper rehabilitation

 

RehabCare and Kindred - Corporate Integrity Agreement

 

8



--------------------------------------------------------------------------------

therapy services, including evaluations and treatment plans; (vi) the personal
obligation of each individual involved in the generation and provision of
therapy-related information to RehabCare’s external customers to ensure that
such information is accurate and that such skilled therapy services are covered
when an individualized assessment of the patient’s clinical condition
demonstrates that the specialized judgment, knowledge, and skills of a qualified
therapist are necessary for the performance of the rehabilitation services;
(vii) applicable reimbursement statutes, regulations, and program requirements
and directives; and (viii) reporting obligations and legal sanctions for
violations of the Federal health care program requirements.

The Training Plan shall include information regarding the training topics, the
categories of Covered Persons and Relevant Covered Persons required to attend
each training session, the length of the training, the schedule for training,
and the format of the training. Within 30 days of the OIG’s receipt of Kindred’s
Training Plan, OIG will notify Kindred of any comments or objections to the
Training Plan. Absent notification by the OIG that the Training Plan is
unacceptable, Kindred may implement its Training Plan. Kindred shall furnish
training to its Covered Persons and Relevant Covered Persons pursuant to the
Training Plan during each Reporting Period.

If Kindred provided training within 90 days prior to the Effective Date that
fully satisfies the all the requirements set forth in Section III.C.1 above,
except for the requirement of prior approval by OIG, then OIG will credit that
training for purposes of satisfying the applicable part of either Kindred’s
training and education obligations for the first Reporting Period of the CIA.

2. Board Member Training. Within 120 days after the Effective Date, Kindred
shall provide at least two hours of training to each member of the Board of
Directors. This training shall address the CIA requirements for Kindred and
Kindred’s Compliance Program for RehabCare (including the Code of Conduct), the
corporate governance responsibilities of board members, and the responsibilities
of board members with respect to review and oversight of the Compliance Program.
Specifically, the training shall address the unique responsibilities of health
care Board members, including the risks, oversight areas, and strategic
approaches to conducting oversight of a health care entity. This training may be
conducted by an outside compliance expert hired by the Board and should include
a discussion of the OIG’s guidance on Board member responsibilities.

 

RehabCare and Kindred - Corporate Integrity Agreement

 

9



--------------------------------------------------------------------------------

New members of the Board of Directors shall receive the Board Member Training
described above within 30 days after becoming a member or within 120 days after
the Effective Date, whichever is later.

3. Certification. Each individual who is required to attend training shall
certify, in writing or in electronic form, that he or she has received the
required training. The certification shall specify the type of training received
and the date received. The Compliance Officer (or designee) shall retain the
certifications, along with all course materials.

4. Qualifications of Trainer. Persons providing the training shall be
knowledgeable about the subject area.

5. Update of Training Plan. Kindred shall review the Training Plan annually,
and, where appropriate, update the Training Plan to reflect changes in Federal
health care program requirements, any issues discovered during internal audits
or the audits required under this CIA, and any other relevant information. Any
material updates to the Training Plan must be reviewed and approved by the OIG
prior to the implementation of the revised Training Plan. Within 30 days of
OIG’s receipt of any updates or revisions to Kindred’s Training Plan, OIG will
notify Kindred of any comments or objections to the revised Training Plan.
Absent notification from the OIG that the revised Training Plan is unacceptable,
Kindred may implement the revised Training Plan.

6. Computer-based Training. Kindred may provide the training required under this
CIA through appropriate computer-based training approaches. If Kindred chooses
to provide computer-based training, they shall make available appropriately
qualified and knowledgeable staff or trainers to answer questions or provide
additional information to the individuals receiving such training.

 

  D. Review Procedures

1. General Description

 

  a. Engagement of Independent Review Organization. Within 90 days after the
Effective Date, Kindred shall engage an entity (or entities), such as an
accounting, auditing, or consulting firm (hereinafter “Independent Review
Organization” or “IRO”), to perform the reviews listed in

 

RehabCare and Kindred - Corporate Integrity Agreement

 

10



--------------------------------------------------------------------------------

  this Section III.D. The applicable requirements relating to the IRO are
outlined in Appendix A to this CIA, which is incorporated by reference.

 

  b. Retention of Records. The IRO and Kindred shall retain and make available
to OIG, upon request, all work papers, supporting documentation, correspondence,
and draft reports (those exchanged between the IRO and Kindred) related to the
reviews.

2. Rehabilitation Therapy Services Medical Necessity and Appropriateness Review.
For each Reporting Period, the IRO shall review RehabCare’s provision of
rehabilitation therapy services under contracts between RehabCare and third
party owned and operated SNFs to determine RehabCare’s adherence to federal
program requirements and conformance to generally accepted medical practices
(Rehab Medical Review), and shall prepare a Rehab Medical Review Report, as
outlined in Appendix B to this CIA, which is incorporated by reference.

3. Validation Review. In the event OIG has reason to believe that: (a) any Rehab
Medical Review fails to conform to the requirements of this CIA; or (b) the
IRO’s findings or Rehab Medical Review results are inaccurate, OIG may, at its
sole discretion, conduct its own review to determine whether the Rehab Medical
Review complied with the requirements of the CIA and/or the findings or Rehab
Medical Review results are inaccurate (Validation Review). Kindred shall pay for
the reasonable cost of any such review performed by OIG or any of its designated
agents. Any Validation Review of a Rehab Medical Review submitted as part of
Kindred’s final Annual Report shall be initiated no later than one year after
Kindred’s final submission (as described in Section II) is received by OIG.

Prior to initiating a Validation Review, OIG shall notify Kindred in writing of
its intent to do so and provide an explanation of the reasons OIG has determined
a Validation Review is necessary. Kindred shall have 30 days following the date
of the OIG’s written notice to submit a written response to OIG that includes
any additional information to clarify the results of the Rehab Medical Review or
to correct the inaccuracy of the Rehab Medical Review; and/or propose
alternatives to the proposed Validation Review. The final determination as to
whether or not to proceed with a Validation Review shall be made at the sole
discretion of OIG.

 

RehabCare and Kindred - Corporate Integrity Agreement

 

11



--------------------------------------------------------------------------------

4. Independence and Objectivity Certification. The IRO shall include in its
report(s) to Kindred a certification that the IRO has (a) evaluated its
professional independence and objectivity with respect to the reviews required
under this Section III.D and (b) concluded that it is, in fact, independent and
objective, in accordance with the requirements specified in Appendix A to this
CIA.

 

  E. Risk Assessment and Internal Review Process

Within 90 days after the Effective Date, Kindred shall develop and implement a
centralized annual risk assessment and internal review process to identify and
address risks associated with the provision of rehabilitation therapy
information, items or services furnished to Medicare and Medicaid program
beneficiaries for which claims may be submitted. The risk assessment and
internal review process should require compliance, legal, and department
leaders, at least annually, to: (1) identify and prioritize risks, (2) develop
internal audit work plans related to the identified risk areas, (3) implement
the internal audit work plans, (4) develop corrective action plans in response
to the results of any internal audits performed, and (5) track the
implementation of the corrective action plans in order to assess the
effectiveness of such plans. Kindred shall maintain the risk assessment and
internal review process for the term of the CIA.

 

  F. Disclosure Program

Within 90 days after the Effective Date, Kindred shall establish a Disclosure
Program that includes a mechanism (e.g., a toll-free compliance telephone line)
to enable individuals to disclose, to the Compliance Officer or some other
person who is not in the disclosing individual’s chain of command, any
identified issues or questions associated with Kindred’s policies, conduct,
practices, or procedures with respect to a Federal health care program believed
by the individual to be a potential violation of criminal, civil, or
administrative law. Kindred shall appropriately publicize the existence of the
disclosure mechanism (e.g., via periodic e-mails to employees or by posting the
information in prominent common areas).

The Disclosure Program shall emphasize a nonretribution, nonretaliation policy,
and shall include a reporting mechanism for anonymous communications for which
appropriate confidentiality shall be maintained. Upon receipt of a disclosure,
the Compliance Officer (or designee) shall gather all relevant information from
the disclosing individual. The Compliance Officer (or designee) shall make a
preliminary, good faith inquiry into the allegations set forth in every
disclosure to ensure that he or

 

RehabCare and Kindred - Corporate Integrity Agreement

 

12



--------------------------------------------------------------------------------

she has obtained all of the information necessary to determine whether a further
review should be conducted. For any disclosure that is sufficiently specific so
that it reasonably: (1) permits a determination of the appropriateness of the
alleged improper practice; and (2) provides an opportunity for taking corrective
action, Kindred shall conduct an internal review of the allegations set forth in
the disclosure and ensure that proper follow-up is conducted.

The Compliance Officer (or designee) shall maintain a disclosure log for all
disclosures directly or indirectly related to the provision of contract
rehabilitation therapy services and shall record each disclosure in the
disclosure log within 48 hours of receipt of the disclosure. The disclosure log
shall include a summary of each disclosure received (whether anonymous or not),
the status of the respective internal reviews, and any corrective action taken
in response to the internal reviews.

 

  G. Ineligible Persons

1. Definitions. For purposes of this CIA:

 

  a. an “Ineligible Person” shall include an individual or entity who:

 

  i. is currently excluded, debarred, or suspended from participation in the
Federal health care programs or in Federal procurement or nonprocurement
programs; or

 

  ii. has been convicted of a criminal offense that falls within the scope of 42
U.S.C. § 1320a-7(a), but has not yet been excluded, debarred, or suspended.

 

  b. “Exclusion Lists” include:

 

  i. the HHS/OIG List of Excluded Individuals/Entities (LEIE) (available through
the Internet at http://www.oig.hhs.gov); and

 

  ii. the General Services Administration’s System for Award Management (SAM)
(available through the Internet at http://www.sam.gov).

 

RehabCare and Kindred - Corporate Integrity Agreement

 

13



--------------------------------------------------------------------------------

2. Screening Requirements. Kindred shall ensure that all prospective and current
Covered Persons are not Ineligible Persons, by implementing the following
screening requirements.

 

  a. Kindred shall screen all prospective Covered Persons against the Exclusion
Lists prior to engaging their services and, as part of the hiring or contracting
process, shall require such Covered Persons to disclose whether they are
Ineligible Persons.

 

  b. Kindred shall screen all current Covered Persons against the Exclusion
Lists within 90 days after the Effective Date and thereafter shall screen
against the LEIE on a monthly basis and screen against SAM on an annual basis.

 

  c. Kindred shall implement a policy requiring all Covered Persons to disclose
immediately any debarment, exclusion, or suspension.

Nothing in this Section III.G affects Kindred’s responsibility to refrain from
(and liability for) billing Federal health care programs for items or services
furnished, ordered, or prescribed by an excluded person. Kindred understands
that items or services furnished, ordered, or prescribed by excluded persons are
not payable by Federal health care programs and that Kindred may be liable for
overpayments and/or criminal, civil, and administrative sanctions for employing
or contracting with an excluded person regardless of whether Kindred meets the
requirements of Section III.G.

3. Removal Requirement. If Kindred has actual notice that a Covered Person has
become an Ineligible Person, Kindred shall remove such Covered Person from
responsibility for, or involvement with, Kindred’s provision of services or
other business operations related to the Federal health care programs and shall
remove such Covered Person from any position for which the Covered Person’s
compensation or the items or services furnished, ordered, or prescribed by the
Covered Person are paid in whole or part, directly or indirectly, by Federal
health care programs or otherwise with Federal funds at least until such time as
the Covered Person is reinstated into participation in the Federal health care
programs.

 

RehabCare and Kindred - Corporate Integrity Agreement

 

14



--------------------------------------------------------------------------------

4. Pending Charges and Proposed Exclusions. If Kindred has actual notice that a
Covered Person is charged with a criminal offense that falls within the scope of
42 U.S.C. §§ 1320a-7(a), 1320a-7(b)(1)-(3), or is proposed for exclusion during
the Covered Person’s employment or contract term, Kindred shall take all
appropriate actions to ensure that the responsibilities of that Covered Person
have not and shall not adversely affect the quality of care rendered to any
beneficiary, patient, or resident, or the accuracy of any information provided
for the preparation of claims submitted to any Federal health care program.

 

  H. Notification of Government Investigation or Legal Proceeding

Within 30 days after discovery, Kindred shall notify OIG, in writing, of any
ongoing investigation or legal proceeding known to Kindred conducted or brought
by a governmental entity or its agents involving an allegation that any
operational division or operating unit within Kindred Healthcare, Inc. has
committed a crime or has engaged in fraudulent activities. This notification
shall include a description of the allegation, the identity of the investigating
or prosecuting agency, and the status of such investigation or legal proceeding.
Kindred shall also provide written notice to OIG within 30 days after the
resolution of the matter, and shall provide OIG with a description of the
findings and/or results of the investigation or proceeding, if any.

 

  I. Reportable Events

1. Definition of Reportable Event. For purposes of this CIA, a “Reportable
Event” means anything that involves:

 

  a. a matter that a reasonable person would consider a probable violation of
criminal, civil, or administrative laws applicable to any Federal health care
program for which penalties or exclusion may be authorized;

 

  b. the employment of or contracting with a Covered Person who is an Ineligible
Person as defined by Section III.G.1.a; or

 

  c. the filing of a bankruptcy petition by any operating division of Kindred.

A Reportable Event may be the result of an isolated event or a series of
occurrences.

 

RehabCare and Kindred - Corporate Integrity Agreement

 

15



--------------------------------------------------------------------------------

2. Reporting of Reportable Events. If Kindred determines (after a reasonable
opportunity to conduct an appropriate review or investigation of the
allegations) through any means that there is a Reportable Event, Kindred shall
notify OIG, in writing, within 30 days after making the determination that the
Reportable Event exists.

3. Reportable Events under Section III.I.1.a. For Reportable Events under
Section III.I.1.a, the report to OIG shall include:

 

  a. a complete description of all details relevant to the Reportable Event,
including, at a minimum, the types of claims, transactions or other conduct
giving rise to the Reportable Event; the period during which the conduct
occurred; and the names of entities and individuals believed to be implicated,
including an explanation of their roles in the Reportable Event;

 

  b. a statement of the Federal criminal, civil or administrative laws that are
probably violated by the Reportable Event;

 

  c. the Federal health care programs affected by the Reportable Event;

 

  d. a description of Kindred’s actions taken to correct the Reportable Event
and prevent it from recurring.

4. Reportable Events under Section III.I.1.b. For Reportable Events under
Section III.I.1.b, the report to OIG shall include:

 

  a. the identity of the Ineligible Person and the job duties performed by that
individual;

 

  b. the dates of the Ineligible Persons employment or contractual relationship;

 

  c. a description of the Exclusion Lists screening that Kindred completed
before and/or during the Ineligible Person’s employment or contract and any flaw
or breakdown in the Ineligible Persons screening process that led to the hiring
or contracting with the Ineligible Person;

 

RehabCare and Kindred - Corporate Integrity Agreement

 

16



--------------------------------------------------------------------------------

  d. a description of how the Reportable Event was discovered; and

 

  e. a description of any corrective action implemented to prevent future
employment or contracting with an Ineligible Person.

5. Reportable Events under Section III.I.1.c. For Reportable Events under
Section III.I.1.c, the report to the OIG shall include documentation of the
bankruptcy filing and a description of any Federal health care program
authorities implicated.

6. Reportable Events Involving the Stark Law. If applicable, notwithstanding the
reporting requirements outlined above, any Reportable Event that involves solely
a probable violation of section 1877 of the Social Security Act, 42 U.S.C.
§1395nn (the Stark Law) should be submitted by Kindred to the Centers for
Medicare & Medicaid Services (CMS) through the self-referral disclosure protocol
(SRDP), with a copy to the OIG. If Kindred identifies a probable violation of
the Stark Law and repays the applicable overpayment directly to the CMS
contractor, then Kindred is not required by this Section III.I to submit the
Reportable Event to CMS through the SRDP.

 

IV. SUCCESSOR LIABILITY; CHANGES TO BUSINESS UNITS OR LOCATIONS

 

  A. Sale of Business, Business Unit or Location

In the event that, after the Effective Date, Kindred proposes to sell any or all
of its contract rehabilitation therapy business, business units or locations
(whether through a sale of assets, sale of stock, or other type of transaction)
that are subject to this CIA, Kindred shall notify OIG of the proposed sale at
least 30 days prior to the sale of its contract rehabilitation therapy business,
business unit or location. For purposes of this CIA, a business unit or location
shall not include sites of services in which Kindred has no ownership interest.
This notification shall include a description of the contract rehabilitation
therapy business, business unit or location to be sold, a brief description of
the terms of the sale, and the name and contact information of the

 

RehabCare and Kindred - Corporate Integrity Agreement

 

17



--------------------------------------------------------------------------------

prospective purchaser. This CIA shall be binding on the purchaser of the
contract rehabilitation therapy business, business unit or location, unless
otherwise determined and agreed to in writing by the OIG.

 

  B. Change or Closure of Business, Business Unit or Location

In the event that, after the Effective Date, Kindred changes locations or closes
a contract rehabilitation therapy business, business unit or location Kindred
shall notify OIG of this fact as soon as possible, but no later than 30 days
after the date of change or closure of the business, business unit or location.

 

  C. Purchase or Establishment of New Business, Business Unit or Location

In the event that, after the Effective Date, Kindred purchases or establishes a
new contract rehabilitation therapy business, business unit or location Kindred
shall notify OIG at least 30 days prior to such purchase or the operation of the
new contract rehabilitation therapy business, business unit or location. This
notification shall include the address of the new contract rehabilitation
therapy business, business unit or location, phone number, fax number, and, if
applicable, the Medicare and state Medicaid program provider number and/or
supplier number(s). Each new contract rehabilitation therapy business, business
unit or location and all Covered Persons at each new business, business unit or
location shall be subject to the applicable requirements of this CIA, unless
otherwise determined and agreed to in writing by the OIG.

 

V. IMPLEMENTATION AND ANNUAL REPORTS

 

  A. Implementation Report

Within 150 days after the Effective Date, Kindred shall submit a written report
to OIG summarizing the status of its implementation of the requirements of this
CIA (Implementation Report). The Implementation Report shall, at a minimum,
include:

1. the name, address, phone number, and position description of the Compliance
Officer required by Section III.A, and a summary of other noncompliance job
responsibilities the Compliance Officer may have;

2. the names and positions of the members of the Compliance Committee required
by Section III.A;

 

RehabCare and Kindred - Corporate Integrity Agreement

 

18



--------------------------------------------------------------------------------

3. the names of the Board members who are responsible for satisfying the Board
of Directors compliance obligations described in Section III.A.3;

4. the names and positions of the Certifying Employees required by Section
III.A.4;

5. a copy of Kindred’s Code of Conduct required by Section III.B.1;

6. a summary of all Policies and Procedures required by Section III.B (copies of
the Policies and Procedures shall be made available to OIG upon request);

7. the Training Plan required by Section III.C.1 and a description of the Board
of Directors training required by Section III.C.2 (including a summary of the
topics covered, the length of the training; and when the training was provided);

8. the following information regarding the IRO(s): (a) identity, address, and
phone number; (b) a copy of the engagement letter; (c) information to
demonstrate that the IRO has the qualifications outlined in Appendix A to this
CIA; (d) a summary and description of any and all current and prior engagements
and agreements between Kindred and the IRO; and (e) a certification from the IRO
regarding its professional independence and objectivity with respect to Kindred;

9. a description of the risk assessment and internal review process required by
Section III.E;

10. a description of the Disclosure Program required by Section III.F;

11. a certification that Kindred has implemented the screening requirements
described in Section III.G regarding Ineligible Persons, or a description of why
Kindred cannot provide such a certification;

12. a description of Kindred’s corporate structure, including identification of
any parent and sister companies, subsidiaries, and their respective lines of
business;

13. a list of all of Kindred’s contract therapy business units or locations as
defined by Section IV (including mailing addresses), the corresponding name
under which each location is doing business; the corresponding phone numbers and
fax numbers, and if applicable, each location’s Medicare and state Medicaid
program provider number(s) and/or National Provider Identifier number(s); and

14. the certifications required by Section V.C.

 

RehabCare and Kindred - Corporate Integrity Agreement

 

19



--------------------------------------------------------------------------------

  B. Annual Reports

Kindred shall submit to OIG annually a report with respect to the status of, and
findings regarding, Kindred’s compliance activities for each of the five
Reporting Periods (Annual Report). Each Annual Report shall include, at a
minimum:

1. any change in the identity, position description, or other noncompliance job
responsibilities of the Compliance Officer; any change in the membership of the
Compliance Committee described in Section III.A, any change in the Board members
who are responsible for satisfying the Board of Directors compliance obligations
described in Section III.A.3, and any change in the group of Certifying
Employees described in Section III.A.4;

2. the dates of each report made by the Compliance Officer to the Board (written
documentation of such reports shall be made available to OIG upon request);

3. the Board resolution required by Section III.A.3 and a description of the
documents and other materials reviewed by the Board, as well as any additional
steps taken, in its oversight of the compliance program and in support of making
the resolution;

4. a summary of any significant changes or amendments to Kindred’s Code of
Conduct or the Policies and Procedures required by Section III.B and the reasons
for such changes (e.g., change in contractor policy);

5. a copy of Kindred’s Training Plan developed under Section III.C and the
following information regarding each type of training required by the Training
Plan: a description of the training, including a summary of the topics covered;
the length of sessions, a schedule of training sessions, a general description
of the categories of individuals required to complete the training, and the
process by which Kindred ensures that all designated employees receive
appropriate training. A copy of all training materials and the documentation to
support this information shall be made available to OIG upon request.

 

RehabCare and Kindred - Corporate Integrity Agreement

 

20



--------------------------------------------------------------------------------

6. a complete copy of all reports prepared pursuant to Section III.D, along with
a copy of the IRO’s engagement letter, and Kindred’s response to the reports,
along with corrective action plan(s) related to any issues raised by the
reports;

7. a summary and description of any and all current and prior engagements and
agreements between Kindred and the IRO (if different from what was submitted as
part of the Implementation Report) and a certification from the IRO regarding
its professional independence and objectivity with respect to Kindred;

8. a description of the risk assessment and internal review process required by
Section III.E, a summary of any material changes to the process, and a
description of the reasons for such changes;

9. a summary of all internal audits performed pursuant to Section III.E during
the Reporting Period and any corrective action plans developed in response to
those internal audits. Copies of the internal audit reports and corrective
action plans shall be made available to OIG upon request;

10. a summary of the disclosures in the disclosure log required by Section III.F
that relate to Federal health care programs (the complete disclosure log shall
be made available to OIG upon request);

11. a certification that Kindred has completed the screening required by Section
III.G regarding Ineligible Persons;

12. a summary describing any ongoing investigation or legal proceeding required
to have been reported pursuant to Section III.H. The summary shall include a
description of the allegation, the identity of the investigating or prosecuting
agency, and the status of such investigation or legal proceeding;

13. a summary of Reportable Events (as defined in Section III.I) identified
during the Reporting Period and the status of any corrective action relating to
all such Reportable Events;

14. if applicable, a summary describing any audits conducted during the
applicable Reporting Period by a Medicare or state Medicaid program contractor
or any government entity or contractor, involving a review of Federal health
care program claims for rehabilitation therapy by RehabCare, and Kindred’s
response/corrective action plan (including information regarding any Federal
health care program refunds) relating to the audit findings;

 

RehabCare and Kindred - Corporate Integrity Agreement

 

21



--------------------------------------------------------------------------------

15. a description of all changes to the most recently provided list of Kindred’s
contract therapy business units or locations (including addresses) as required
by Section V.A.13; and

16. the certifications required by Section V.C.

The first Annual Report shall be received by OIG no later than 60 days after the
end of the first Reporting Period. Subsequent Annual Reports shall be received
by OIG no later than the anniversary date of the due date of the first Annual
Report.

 

  C. Certifications

1. Certifying Employees. In each Annual Report, Kindred shall include the
certifications of Certifying Employees as required by Section III.A.4;

2. Compliance Officer and Chief Executive Officer. The Implementation Report and
each Annual Report shall include a certification by the Compliance Officer and
Chief Executive Officer that:

 

  a. to the best of his or her knowledge, except as otherwise described in the
report, Kindred and RehabCare are in compliance with all of the requirements of
this CIA; and

 

  b. he or she has reviewed the report and has made reasonable inquiry regarding
its content and believes that the information in the report is accurate and
truthful.

3. Chief Financial Officer. The first Annual Report shall include a
certification by Kindred’s Chief Financial Officer that, to the best of his or
her knowledge, Kindred has complied with its obligations under the Settlement
Agreement: (a) if applicable, not to resubmit to any Federal health care program
payors any previously denied claims related to the Covered Conduct addressed in
the Settlement Agreement, and not to appeal any such denials of claims; (b) not
to charge to or otherwise seek payment from federal or state payors for
unallowable costs (as defined in the Settlement Agreement); and (c) to identify
and adjust any past charges or claims for unallowable costs.

 

RehabCare and Kindred - Corporate Integrity Agreement

 

22



--------------------------------------------------------------------------------

  D. Designation of Information

Kindred shall clearly identify any portions of its submissions that it believes
are trade secrets, or information that is commercial or financial and privileged
or confidential, and therefore potentially exempt from disclosure under the
Freedom of Information Act (FOIA), 5 U.S.C. § 552. Kindred shall refrain from
identifying any information as exempt from disclosure if that information does
not meet the criteria for exemption from disclosure under FOIA.

 

VI. NOTIFICATIONS AND SUBMISSION OF REPORTS

Unless otherwise stated in writing after the Effective Date, all notifications
and reports required under this CIA shall be submitted to the following
entities:

OIG:

Administrative and Civil Remedies Branch

Office of Counsel to the Inspector General

Office of Inspector General

U.S. Department of Health and Human Services

Cohen Building, Room 5527

330 Independence Avenue, S.W.

Washington, DC 20201

Telephone: 202.619.2078

Facsimile: 202.205.0604

Kindred and RehabCare:

Kelly Priegnitz

Senior Vice President and Chief Compliance Officer

680 South Fourth Street

Louisville, KY 40202

Telephone: (502) 596-7320

Unless otherwise specified, all notifications and reports required by this CIA
may be made by certified mail, overnight mail, hand delivery, or other means,
provided that there is proof that such notification was received. For purposes
of this requirement, internal facsimile confirmation sheets do not constitute
proof of receipt. Upon request by OIG, Kindred may be required to provide OIG
with an electronic copy of each notification or report required by this CIA in
searchable portable document format (pdf), in addition to a paper copy.

 

RehabCare and Kindred - Corporate Integrity Agreement

 

23



--------------------------------------------------------------------------------

VII. OIG INSPECTION, AUDIT, AND REVIEW RIGHTS

In addition to any other rights OIG may have by statute, regulation, or
contract, OIG or its duly authorized representative(s) may examine and/or
request copies of Kindred’s books, records, and other documents and supporting
materials that relate to contract rehabilitation therapy services and/or conduct
on-site reviews of any of Kindred’s contract rehabilitation therapy business
unit locations, for the purpose of verifying and evaluating: (a) Kindred’s and
RehabCare’s compliance with the terms of this CIA and (b) Kindred’s and
RehabCare’s compliance with the requirements of the Federal health care
programs. The documentation described above shall be made available by Kindred
to OIG or its duly authorized representative(s) at all reasonable times for
inspection, audit, and/or reproduction. Furthermore, for purposes of this
provision, OIG or its duly authorized representative(s) may interview any of
Kindred’s or RehabCare’s Covered Persons who consent to be interviewed at the
individual’s place of business during normal business hours or at such other
place and time as may be mutually agreed upon between the individual and OIG.
Kindred shall assist OIG or its duly authorized representative(s) in contacting
and arranging interviews with such individuals upon OIG’s request. Kindred’s and
RehabCare’s Covered Persons may elect to be interviewed with or without a
representative of Kindred or RehabCare present.

 

VIII. DOCUMENT AND RECORD RETENTION

Kindred and RehabCare shall maintain for inspection all documents and records
relating to reimbursement from the Federal health care programs and to
compliance with this CIA for six years (or longer if otherwise required by law)
from the Effective Date.

 

IX. DISCLOSURES

Consistent with HHS’s FOIA procedures, set forth in 45 C.F.R. Part 5, OIG shall
make a reasonable effort to notify Kindred prior to any release by OIG of
information submitted by Kindred pursuant to its obligations under this CIA and
identified upon submission by Kindred as trade secrets, or information that is
commercial or financial and privileged or confidential, under the FOIA rules.
With respect to such releases, Kindred shall have the rights set forth at 45
C.F.R. § 5.65(d).

 

RehabCare and Kindred - Corporate Integrity Agreement

 

24



--------------------------------------------------------------------------------

X. BREACH AND DEFAULT PROVISIONS

Kindred and RehabCare are expected to fully and timely comply with all of their
CIA obligations.

 

  A. Stipulated Penalties for Failure to Comply with Certain Obligations

As a contractual remedy, Kindred, RehabCare and OIG hereby agree that failure to
comply with certain obligations as set forth in this CIA may lead to the
imposition of the following monetary penalties (hereinafter referred to as
“Stipulated Penalties”) in accordance with the following provisions.

1. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day Kindred and/or RehabCare, as
applicable, fails to establish and implement any of the following obligations as
described in Sections III and IV:

 

  a. a Compliance Officer;

 

  b. a Compliance Committee;

 

  c. the Board of Directors compliance obligations;

 

  d. the management certification obligations;

 

  e. a written Code of Conduct;

 

  f. written Policies and Procedures;

 

  g. the development and/or implementation of a Training Plan for the training
of Covered Persons, Relevant Covered Persons, and Board Members;

 

  h. a risk assessment and internal review process as required by Section III.E;

 

  i. a Disclosure Program;

 

  j. Ineligible Persons screening and removal requirements;

 

RehabCare and Kindred - Corporate Integrity Agreement

 

25



--------------------------------------------------------------------------------

  k. notification of Government investigations or legal proceedings;

 

  l. reporting of Reportable Events; and

 

  m. disclosure of changes to Kindred’s contract therapy business units or
locations.

2. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day Kindred and/or RehabCare, as
applicable, fails to engage and use an IRO, as required by Section III.D,
Appendix A, or Appendix B.

3. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day Kindred and/or RehabCare, as
applicable, fails to submit the Implementation Report or any Annual Reports to
OIG in accordance with the requirements of Section V by the deadlines for
submission.

4. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day Kindred and/or RehabCare, as
applicable, fails to submit any report in accordance with the requirements of
Section III.D and Appendix B.

5. A Stipulated Penalty of $1,500 for each day Kindred and/or RehabCare, as
applicable, fails to grant access as required in Section VII. (This Stipulated
Penalty shall begin to accrue on the date Kindred fails to grant access.)

6. A Stipulated Penalty of $50,000 for each false certification submitted by or
on behalf of Kindred and/or RehabCare, as applicable, as part of its
Implementation Report, any Annual Report, additional documentation to a report
(as requested by the OIG), or otherwise required by this CIA.

7. A Stipulated Penalty of $1,000 for each day Kindred and/or RehabCare, as
applicable, fails to comply fully and adequately with any obligation of this
CIA. OIG shall provide notice to Kindred stating the specific grounds for its
determination that Kindred and/or RehabCare, as applicable, has failed to comply
fully and adequately with the CIA obligation(s) at issue and steps Kindred shall
take to

 

RehabCare and Kindred - Corporate Integrity Agreement

 

26



--------------------------------------------------------------------------------

comply with the CIA. (This Stipulated Penalty shall begin to accrue 10 days
after the date Kindred receives this notice from OIG of the failure to comply.)
A Stipulated Penalty as described in this Subsection shall not be demanded for
any violation for which OIG has sought a Stipulated Penalty under Subsections 1-
6 of this Section.

 

  B. Timely Written Requests for Extensions

Kindred may, in advance of the due date, submit a timely written request for an
extension of time to perform any act or file any notification or report required
by this CIA. Notwithstanding any other provision in this Section, if OIG grants
the timely written request with respect to an act, notification, or report,
Stipulated Penalties for failure to perform the act or file the notification or
report shall not begin to accrue until one day after Kindred fails to meet the
revised deadline set by OIG. Notwithstanding any other provision in this
Section, if OIG denies such a timely written request, Stipulated Penalties for
failure to perform the act or file the notification or report shall not begin to
accrue until three days after Kindred receives OIG’s written denial of such
request or the original due date, whichever is later. A “timely written request”
is defined as a request in writing received by OIG at least five days prior to
the date by which any act is due to be performed or any notification or report
is due to be filed.

 

  C. Payment of Stipulated Penalties

1. Demand Letter. Upon a finding that Kindred and/or RehabCare, as applicable,
has failed to comply with any of the obligations described in Section X.A and
after determining that Stipulated Penalties are appropriate, OIG shall notify
Kindred of: (a) Kindred’s or RehabCare’s failure to comply; and (b) OIG’s
exercise of its contractual right to demand payment of the Stipulated Penalties.
(This notification shall be referred to as the “Demand Letter.”)

2. Response to Demand Letter. Within 10 days after the receipt of the Demand
Letter, Kindred and/or RehabCare, as applicable, shall either: (a) cure the
breach to OIG’s satisfaction and pay the applicable Stipulated Penalties or
(b) request a hearing before an HHS administrative law judge (ALJ) to dispute
OIG’s determination of noncompliance, pursuant to the agreed upon provisions set
forth below in Section X.E. In the event Kindred and/or RehabCare, as
applicable, elects to request an ALJ hearing, the Stipulated Penalties shall
continue to accrue until Kindred and/or RehabCare, as applicable, cures, to
OIG’s satisfaction, the alleged breach in dispute. Failure to respond to the
Demand Letter in one of these two manners within the allowed time period shall
be considered a material breach of this CIA and shall be grounds for exclusion
of RehabCare under Section X.D.

 

RehabCare and Kindred - Corporate Integrity Agreement

 

27



--------------------------------------------------------------------------------

3. Form of Payment. Payment of the Stipulated Penalties shall be made by
electronic funds transfer to an account specified by OIG in the Demand Letter.

4. Independence from Material Breach Determination. Except as set forth in
Section X.D.1.c, these provisions for payment of Stipulated Penalties shall not
affect or otherwise set a standard for OIG’s decision that Kindred and/or
RehabCare has materially breached this CIA, which decision shall be made at
OIG’s discretion and shall be governed by the provisions in Section X.D, below.

 

  D. Exclusion for Material Breach of this CIA

1. Definition of Material Breach. A material breach of this CIA means:

 

  a. repeated violations or a flagrant violation of any of the obligations under
this CIA, including, but not limited to, the obligations addressed in Section
X.A;

 

  b. a failure to report a Reportable Event, take corrective action, or make the
appropriate refunds, as required in Section III.I;

 

  c. a failure to respond to a Demand Letter concerning the payment of
Stipulated Penalties in accordance with Section X.C; or

 

  d. a failure to engage and use an IRO in accordance with Section III.D,
Appendix A, Appendix B.

2. Notice of Material Breach and Intent to Exclude. The parties agree that a
material breach of this CIA by Kindred or RehabCare constitutes an independent
basis for RehabCare’s exclusion from participation in the Federal health care
programs. The length of the exclusion shall be in the OIG’s discretion, but not
more than five years per material breach. Upon a determination by OIG that
Kindred or RehabCare has materially breached this CIA and that exclusion is the
appropriate

 

RehabCare and Kindred - Corporate Integrity Agreement

 

28



--------------------------------------------------------------------------------

remedy, OIG shall notify Kindred of: (a) the material breach; and (b) OIG’s
intent to exercise its contractual right to impose exclusion. (This notification
shall be referred to as the “Notice of Material Breach and Intent to Exclude.”)

3. Opportunity to Cure. Kindred shall have 30 days from the date of receipt of
the Notice of Material Breach and Intent to Exclude to demonstrate that:

 

  a. the alleged material breach has been cured; or

 

  b. the alleged material breach cannot be cured within the 30 day period, but
that: (i) Kindred and/or RehabCare, as applicable, has begun to take action to
cure the material breach; (ii) Kindred and/or RehabCare, as applicable, is
pursuing such action with due diligence; and (iii) Kindred and/or RehabCare, as
applicable, has provided to OIG a reasonable timetable for curing the material
breach.

4. Exclusion Letter. If, at the conclusion of the 30 day period, Kindred fails
to satisfy the requirements of Section X.D.3, OIG may exclude RehabCare from
participation in the Federal health care programs. OIG shall notify Kindred in
writing of its determination to exclude RehabCare. (This letter shall be
referred to as the “Exclusion Letter.”) Subject to the Dispute Resolution
provisions in Section X.E, below, the exclusion shall go into effect 30 days
after the date of Kindred’s receipt of the Exclusion Letter. The exclusion shall
have national effect. Reinstatement to program participation is not automatic.
At the end of the period of exclusion, RehabCare may apply for reinstatement by
submitting a written request for reinstatement in accordance with the provisions
at 42 C.F.R. §§ 1001.3001-.3004.

 

  E. Dispute Resolution

1. Review Rights. Upon OIG’s delivery to Kindred of its Demand Letter or
Exclusion Letter, and as an agreed-upon contractual remedy for the resolution of
disputes arising under this CIA, Kindred and RehabCare shall be afforded certain
review rights comparable to the ones that are provided in 42 U.S.C. § 1320a-7(f)
and 42 C.F.R. Part 1005 as if they applied to the Stipulated Penalties or
exclusion sought pursuant to this CIA. Specifically, OIG’s determination to
demand payment of Stipulated Penalties or to seek exclusion shall be subject to
review by an HHS ALJ and, in the event of an appeal, the HHS Departmental
Appeals Board (DAB), in a manner consistent with the provisions in 42 C.F.R. §
1005.2-1005.21.

 

RehabCare and Kindred - Corporate Integrity Agreement

 

29



--------------------------------------------------------------------------------

Notwithstanding the language in 42 C.F.R. § 1005.2(c), the request for a hearing
involving Stipulated Penalties shall be made within 10 days after receipt of the
Demand Letter and the request for a hearing involving exclusion shall be made
within 25 days after receipt of the Exclusion Letter. The procedures relating to
the filing of a request for a hearing can be found at
http://www.hhs.gov/dab/divisions/civil/procedures/divisionprocedures.html.

2. Stipulated Penalties Review. Notwithstanding any provision of Title 42 of the
United States Code or Title 42 of the Code of Federal Regulations, the only
issues in a proceeding for Stipulated Penalties under this CIA shall be:
(a) whether Kindred and/or RehabCare, as applicable, were in full and timely
compliance with the obligations of this CIA for which OIG demands payment; and
(b) the period of noncompliance. Kindred and RehabCare shall have the burden of
proving its full and timely compliance and the steps taken to cure the
noncompliance, if any. OIG shall not have the right to appeal to the DAB an
adverse ALJ decision related to Stipulated Penalties. If the ALJ agrees with OIG
with regard to a finding of a breach of this CIA and orders Kindred and/or
RehabCare, as applicable, to pay Stipulated Penalties, such Stipulated Penalties
shall become due and payable 20 days after the ALJ issues such a decision unless
Kindred or RehabCare requests review of the ALJ decision by the DAB. If the ALJ
decision is properly appealed to the DAB and the DAB upholds the determination
of OIG, the Stipulated Penalties shall become due and payable 20 days after the
DAB issues its decision.

3. Exclusion Review. Notwithstanding any provision of Title 42 of the United
States Code or Title 42 of the Code of Federal Regulations, the only issues in a
proceeding for exclusion based on a material breach of this CIA shall be whether
Kindred or RehabCare were in material breach of this CIA and, if so, whether:

 

  a. Kindred or RehabCare cured such breach within 30 days of its receipt of the
Notice of Material Breach; or

 

  b. the alleged material breach could not have been cured within the 30 day
period, but that, during the 30 day period following Kindred’s receipt of the
Notice of Material Breach: (i) Kindred or RehabCare had begun to take action to
cure the material breach; (ii) Kindred or RehabCare pursued such action with due
diligence; and (iii) Kindred or RehabCare provided to OIG a reasonable timetable
for curing the material breach.

 

RehabCare and Kindred - Corporate Integrity Agreement

 

30



--------------------------------------------------------------------------------

For purposes of the exclusion herein, exclusion shall take effect only after an
ALJ decision favorable to OIG, or, if the ALJ rules for Kindred and/or
RehabCare, as applicable, only after a DAB decision in favor of OIG. Kindred’s
and/or RehabCare’s, election of its contractual right to appeal to the DAB shall
not abrogate OIG’s authority to exclude RehabCare upon the issuance of an ALJ’s
decision in favor of OIG. If the ALJ sustains the determination of OIG and
determines that exclusion is authorized, such exclusion shall take effect 20
days after the ALJ issues such a decision, notwithstanding that Kindred or
RehabCare may request review of the ALJ decision by the DAB. If the DAB finds in
favor of OIG after an ALJ decision adverse to OIG, the exclusion shall take
effect 20 days after the DAB decision. Kindred and RehabCare shall waive its
right to any notice of such an exclusion if a decision upholding the exclusion
is rendered by the ALJ or DAB. If the DAB finds in favor of Kindred and
RehabCare, RehabCare shall be reinstated effective on the date of the original
exclusion.

4. Finality of Decision. The review by an ALJ or DAB provided for above shall
not be considered to be an appeal right arising under any statutes or
regulations. Consequently, the parties to this CIA agree that the DAB’s decision
(or the ALJ’s decision if not appealed) shall be considered final for all
purposes under this CIA.

 

XI. EFFECTIVE AND BINDING AGREEMENT

RehabCare, Kindred and OIG agree as follows:

A. This CIA shall become final and binding on the date the final signature is
obtained on the CIA.

B. This CIA constitutes the complete agreement between the parties and may not
be amended except by written consent of the parties to this CIA.

C. OIG may agree to a suspension of Kindred’s and/or RehabCare’s, obligations
under this CIA based on a certification by Kindred and/or RehabCare, as
applicable, that it is no longer providing health care items or services that
will be billed by any entity to any Federal health care program and it does not
have any ownership or control interest, as defined in 42 U.S.C. §1320a-3, in any
entity that bills any Federal health care program. If Kindred and/or RehabCare,
as applicable, is relieved of its CIA obligations, Kindred and/or RehabCare, as
applicable, shall be required to notify OIG in writing at least 30 days in
advance if Kindred and/or RehabCare, as applicable,

 

RehabCare and Kindred - Corporate Integrity Agreement

 

31



--------------------------------------------------------------------------------

plans to resume providing health care items or services that are billed by any
entity to any Federal health care program or to obtain an ownership or control
interest in any entity that bills any Federal health care program. At such time,
OIG shall evaluate whether the CIA will be reactivated or modified.

D. All requirements and remedies set forth in this CIA are in addition to and do
not affect (1) Kindred’s and RehabCare’s responsibility to follow all applicable
Federal health care program requirements or (2) the government’s right to impose
appropriate remedies for failure to follow applicable Federal health care
program requirements.

E. The undersigned RehabCare and Kindred signatories represent and warrant that
they are authorized to execute this CIA. The undersigned OIG signatories
represent that they are signing this CIA in their official capacities and that
they are authorized to execute this CIA.

F. This CIA may be executed in counterparts, each of which constitutes an
original and all of which constitute one and the same CIA. Facsimiles of
signatures shall constitute acceptable, binding signatures for purposes of this
CIA.

G. This CIA is by and between the parties hereto. The CIA is not intended to
establish any legal rights for or confer any legal rights upon any
non-governmental entities or persons not a party to the CIA. The parties agree,
however, that this CIA is a public document and it may be admissible in a
judicial or administrative proceeding.

 

RehabCare and Kindred - Corporate Integrity Agreement

 

32



--------------------------------------------------------------------------------

ON BEHALF OF KINDRED HEALTHCARE DBA REHABCAREGROUP INC.

AND KINDRED HEALTHCARE INC.

 

/s/ JON B. ROUSSEAU

   

January 7, 2016

JON B. ROUSSEAU     DATE President     RehabCare Group, Inc.    

/s/ BEN BREIER

   

January 8, 2016

BEN BREIER     DATE President and Chief Executive Officer, Kindred Healthcare,
Inc.    

/s/ GLENN P. HENDRIX

   

January 8, 2016

GLENN P. HENDRIX     DATE Arnall Golden Gregory LLP    

 

RehabCare and Kindred - Corporate Integrity Agreement

 

33



--------------------------------------------------------------------------------

ON BEHALF OF THE OFFICE OF INSPECTOR GENERAL

OF THE DEPARTMENT OF HEALTH AND HUMAN SERVICES

 

/s/ ROBERT K. DECONTI

   

January 11, 2016

ROBERT K. DECONTI     DATE Assistant Inspector General for Legal Affairs Office
of Inspector General     U. S. Department of Health and Human Services    

/s/ TONYA KEUSSEYAN

   

January 11, 2016

TONYA KEUSSEYAN     DATE Senior Counsel     Office of Inspector General     U.
S. Department of Health and Human Services    

 

RehabCare and Kindred - Corporate Integrity Agreement

 

34



--------------------------------------------------------------------------------

APPENDIX A

INDEPENDENT REVIEW ORGANIZATION

This Appendix contains the requirements relating to the Independent Review
Organization (IRO) required by Section III.D of the CIA.

 

A. IRO Engagement

1. Kindred shall engage an IRO that possesses the qualifications set forth in
Paragraph B, below, to perform the responsibilities in Paragraph C, below. The
IRO shall conduct the review in a professionally independent and objective
fashion, as set forth in Paragraph D. Within 30 days after OIG receives the
information identified in Section V.A.8 of the CIA or any additional information
submitted by Kindred in response to a request by OIG, whichever is later, OIG
will notify Kindred if the IRO is unacceptable. Absent notification from OIG
that the IRO is unacceptable, Kindred may continue to engage the IRO.

2. If Kindred engages a new IRO during the term of the CIA, that IRO must also
meet the requirements of this Appendix. If a new IRO is engaged, Kindred shall
submit the information identified in Section V.A.8 of the CIA to OIG within 30
days of engagement of the IRO. Within 30 days after OIG receives this
information or any additional information submitted by Kindred at the request of
OIG, whichever is later, OIG will notify Kindred if the IRO is unacceptable.
Absent notification from OIG that the IRO is unacceptable, Kindred may continue
to engage the IRO.

 

B. IRO Qualifications

The IRO shall:

1. assign individuals to conduct the Rehabilitation Therapy Services Medical
Necessity and Appropriateness Review (Rehab Medical Review) who have expertise
in the Medicare requirements relating to rehabilitation therapy in skilled
nursing facilities and in the general requirements of the Federal health care
program(s) from which RehabCare’s customers seeks reimbursement

2. assign individuals to design and select the Rehab Medical Review sample who
are knowledgeable about the appropriate statistical sampling techniques;

3. assign individuals to conduct the Rehab Medical Review who have expertise in
the established practice guidelines and generally accepted standards of medical
practice for rehabilitation therapy including those set forth by the American
Physical Therapy Association, the American Occupational Therapy Association, and
the American Speech-Language-Hearing Association; and

4. have sufficient staff and resources to conduct the review required by the CIA
on a timely basis.

 

Kindred dba RehabCare CIA– Appendix A   1  



--------------------------------------------------------------------------------

C. IRO Responsibilities

The IRO shall:

1. perform each Rehab Medical Review in accordance with the specific
requirements of the CIA;

2. follow all applicable Medicare rules and reimbursement guidelines in making
assessments in the Rehab Medical Review;

3. request clarification from the appropriate authority (e.g., Medicare
contractor), if in doubt of the application of a particular Medicare policy or
regulation;

4. respond to all OIG inquires in a prompt, objective, and factual manner; and

5. prepare timely, clear, well-written reports that include all the information
required by Appendix B to the CIA.

 

D. IRO Independence and Objectivity

The IRO must perform the Rehab Medical Review in a professionally independent
and objective fashion, as defined in the most recent Government Auditing
Standards issued by the U.S. Government Accountability Office.

 

E. IRO Removal/Termination

1. Kindred and IRO. If Kindred terminates its IRO or if the IRO withdraws from
the engagement during the term of the CIA, Kindred must submit a notice
explaining (a) its reasons for termination of the IRO or (b) the IRO’s reasons
for its withdrawal to OIG, no later than 30 days after termination or
withdrawal. Kindred must engage a new IRO in accordance with Paragraph A of this
Appendix and within 60 days of termination or withdrawal of the IRO.

2. OIG Removal of IRO. In the event OIG has reason to believe the IRO does not
possess the qualifications described in Paragraph B, is not independent and
objective as set forth in Paragraph D, or has failed to carry out its
responsibilities as described in

 

Kindred dba RehabCare CIA– Appendix A   2  



--------------------------------------------------------------------------------

Paragraph C, OIG shall notify Kindred in writing regarding OIG’s basis for
determining that the IRO has not met the requirements of this Appendix. Kindred
shall have 30 days from the date of OIG’s written notice to provide information
regarding the IRO’s qualifications, independence or performance of its
responsibilities in order to resolve the concerns identified by OIG. If,
following OIG’s review of any information provided by Kindred regarding the IRO,
OIG determines that the IRO has not met the requirements of this Appendix, OIG
shall notify Kindred in writing that Kindred shall be required to engage a new
IRO in accordance with Paragraph A of this Appendix. Kindred must engage a new
IRO within 60 days of its receipt of OIG’s written notice. The final
determination as to whether or not to require Kindred to engage a new IRO shall
be made at the sole discretion of OIG.

 

Kindred dba RehabCare CIA– Appendix A   3  



--------------------------------------------------------------------------------

APPENDIX B

REHABILITATION THERAPY SERVICES

MEDICAL NECESSITY AND APPROPRIATENESS REVIEW

A. Rehabilitation Therapy Medical Necessity and Appropriateness Review. Kindred
shall retain an IRO to perform reviews of RehabCare’s provision of
rehabilitation therapy services under contracts between RehabCare and third
party owned and operated SNFs (Rehab Medical Review). The purpose of the Rehab
Medical Review is to determine RehabCare’s: 1) adherence to Federal healthcare
program requirements applicable to rehabilitation therapy services furnished to
SNF patients under Medicare Part A and 2) conformance with practice guidelines
and generally accepted medical practices applicable to rehabilitation therapy
services. The IRO shall perform the Rehab Medical Review annually to cover each
of the five Reporting Periods. The IRO shall perform all components of each
Rehab Medical Review.

1. Definitions. For the purposes of the Rehab Medical Review, the following
definitions shall be used:

 

  a. Rehab Therapy Patient: A Medicare patient who is covered under Medicare
Part A and who received rehabilitation therapy services from RehabCare during
the patient’s stay in a third party owned or operated SNF.

 

  b. Rehab Therapy Patient Population: The Rehab Therapy Patient Population
shall be defined as all Rehab Therapy Patients at a randomly selected Service
Location during the 12-month period covered by the Rehab Medical Review.

 

  c. Service Location: A third party owned or operated SNF at which RehabCare
provides contract rehabilitation therapy services.

 

  d. Service Location Population: The Service Location Population shall be
defined to include all Service Locations at which RehabCare provided contract
rehabilitation therapy services during the prior 12-month period.

2. Sample. For the first Reporting Period, the IRO shall first randomly select
25 Service Locations from the Service Location Population. The IRO then shall
select a random sample of 25 Rehab Therapy Patients from the Rehab Therapy
Patient Population for each randomly-selected Service Location. For subsequent
Reporting

 

Kindred dba RehabCare CIA– Appendix B   1  



--------------------------------------------------------------------------------

Periods, the OIG may limit the Rehab Therapy Patient Population or the Service
Location Population or both to a subset of Rehab Therapy Patients or Service
Locations based on Resource Utilization Group (RUG), length of stay, revenue,
patient volume, geographical location or other factors determined by the OIG in
its discretion. In the event that OIG exercises its discretion to limit the
Rehab Therapy Patient Population or the Service Location Population, OIG shall
notify RehabCare at least 60 days prior to the end of the Reporting Period of
any information needed from RehabCare in order for the OIG to identify the Rehab
Therapy Patient Population (e.g., RUG level, length of stay, etc.) or the
Service Location Population (e.g., revenue, patient volume information, etc.).
The OIG shall notify RehabCare and its IRO of the subset of Rehab Therapy
Patients or Service Locations to be reviewed at least 30 days prior to the end
of the Reporting Period.

For each Rehab Therapy Patient selected, the IRO shall review all rehabilitation
therapy services provided to the Rehab Therapy Patient by RehabCare during the
12-month period covered by the Rehab Medical Review (Rehabilitation Therapy
Services). The Rehabilitation Therapy Services shall be reviewed based on all of
the portions of the medical record necessary to make the findings required under
this Appendix for the selected Rehab Therapy Patient, which may include, but not
be limited to, physicians’ orders, nursing records, plans of care, therapy
treatment plans, daily therapy treatment notes, interim therapy progress notes,
CPT logs, discharge summaries, therapy tests and measurement results. The
Rehabilitation Therapy Services shall be reviewed by the IRO to determine if the
services provided were medically necessary and appropriate under the applicable
regulations, manuals and guidance, including but not limited to: 1) Federal
healthcare program rules and regulations governing the provision of skilled
rehabilitation therapy in SNFs; 2) the established practice guidelines and
generally accepted standards of medical practice including those set forth by
the American Physical Therapy Association, the American Occupational Therapy
Association, and the American Speech-Language-Hearing Association.

The IRO’s review shall include a determination of whether RehabCare adhered to
Medicare requirements related to the following:

 

  a. eligibility for skilled rehabilitation therapy services;

 

  b. physician order(s) for any therapy services;

 

  c. comprehensive, standardized initial therapy assessments based on thorough
examination and functional tests and measurements upon admission;

 

  d. written evaluations describing the needs of the beneficiary including
diagnosis, prognosis, physical impairments and specific functional limitations;

 

Kindred dba RehabCare CIA– Appendix B   2  



--------------------------------------------------------------------------------

  e. written therapy treatment plans that list interventions that would be
provided to address impairments as well as well-defined goals, measurable
objectives and timetables;

 

  f. provision of skilled therapy services that can safely and effectively
performed only by, or under the supervision of, a qualified therapist and the
service, or the condition of the beneficiary is of a nature that requires the
judgment, knowledge, and skills of physical, speech, or occupational therapists,
among other types of medical professionals;

 

  g. provision of only therapy services that are reasonable and necessary given
the beneficiary’s condition and SNF plan of care to improve, maintain, or slow
deterioration of the beneficiary’s condition, or restore his or her prior levels
of function;

 

  h. tracking of rehabilitation therapy minutes;

 

  i. provision of services according to the frequency and duration prescribed in
the therapy treatment plan; and

 

  j. discharge planning and drafting of post discharge therapy treatment plan.

The IRO’s review also shall include a determination of whether RehabCare adhered
to established practice guidelines and generally accepted standards of
rehabilitation therapy services relating to the following:

 

  a. best practices in patient management including examination, evaluation,
diagnosis, prognosis and intervention;

 

  b. use of effective tests and measures to quantify a patient’s impairments and
functional limitations;

 

  c. use of appropriate interventions targeted to a patient’s specific
impairments and functional limitations;

 

  d. setting goals consistent with a patient’s diagnosis and prognosis;

 

  e. preferred evidence-based practice patterns;

 

  f. consideration of issues specific to gerontology; and

 

  g. ethics and professionalism standards for therapists.

 

Kindred dba RehabCare CIA– Appendix B   3  



--------------------------------------------------------------------------------

3. Other Requirements.

 

  a. Supplemental Materials. The IRO shall request all documentation and
materials required for its review of the Rehabilitation Therapy Services
selected as part of the Sample, and RehabCare shall furnish such documentation
and materials to the IRO prior to the IRO initiating its review of the Sample.
If the IRO accepts any supplemental documentation or materials from RehabCare
after the IRO has completed its initial review of the Sample (Supplemental
Materials), the IRO shall identify in the Rehab Medical Review Report the
Supplemental Materials, the date the Supplemental Materials were accepted, and
the relative weight the IRO gave to the Supplemental Materials in its review. In
addition, the IRO shall include a narrative in the Rehab Medical Review Report
describing the process by which the Supplemental Materials were accepted and the
IRO’s reasons for accepting the Supplemental Materials.

 

  b. Use of First Samples Drawn. For the purposes of the Sample discussed in
this Appendix, the Service Locations or Rehab Therapy Patients selected in each
first sample shall be used (i.e., it is not permissible to generate more than
one list of random samples and then select one for use with the Sample).

4. Reporting of IRO Findings at Service Locations. RehabCare shall notify each
Service Location of any Rehab Therapy Patients or Rehabilitation Therapy
Services at that Service Location for which the IRO has made a determination
that the Rehabilitation Therapy Services were was not medically necessary and
appropriate.

B. Rehab Medical Review Report. The IRO shall prepare a Rehab Medical Review
Report as described in this Appendix B for each Rehab Medical Review performed.
The following information shall be included in the Rehab Medical Review Report
for each Sample.

1. Rehab Medical Review Methodology.

 

  a. Rehab Medical Review Population. A description of the Service Location
Population and the Rehab Therapy Patient Population subject to the Rehab Medical
Review.

 

Kindred dba RehabCare CIA– Appendix B   4  



--------------------------------------------------------------------------------

  b. Rehab Medical Review Objective. A clear statement of the objective intended
to be achieved by the Rehab Medical Review.

 

  c. Source of Data. A description of the specific documentation and other
information sources relied upon by the IRO when performing the Rehab Medical
Review (e.g., patient medical records, RehabCare policies and procedures;
Medicare carrier or intermediary manual or bulletins (including issue and date);
practice guidelines issued by the American Physical Therapy Association, the
American Occupational Therapy Association, and the American
Speech-Language-Hearing Association; other policies, regulations, or directives;
and interviews with relevant RehabCare representatives).

 

  d. Review Protocol. A narrative description of how the Rehab Medical Review
was conducted and what was evaluated.

 

  e. Supplemental Materials. A description of any Supplemental Materials as
required by Section A.3.a above.

2. Statistical Sampling Documentation.

 

  a. A description or identification of the statistical sampling software
package used to select the Sample.

 

  b. A copy of the printout of the random numbers generated by the “Random
Numbers” function of the statistical sampling software used by the IRO.

3. Rehab Medical Review Findings.

 

  a. A narrative explanation of the IRO’s findings and supporting rationale
(including adequacy of documentation, patterns noted, etc.) regarding whether
each Rehabilitation Therapy Service reviewed by the IRO was medically necessary
and appropriate.

 

  b. Total number and percentage of Rehabilitation Therapy Services reviewed
that the IRO determined were not supported by the medical record and not
medically necessary and appropriate.

 

Kindred dba RehabCare CIA– Appendix B   5  



--------------------------------------------------------------------------------

  c. A listing Rehab Therapy Patients and Rehabilitation Therapy Services at
each Service Location for which the IRO has made a determination that the
Rehabilitation Therapy Services were not supported by the medical record and not
medically necessary and appropriate.

 

  d. The IRO’s report shall include any recommendations for improvements to
RehabCare’s services and processes for determining the appropriate
rehabilitation services to be provided and for documenting such services, based
on the findings of the Rehab Medical Review.

4. Credentials. The names and credentials of the individuals who: (1) designed
the statistical sampling procedures and the review methodology utilized for the
Rehab Medical Review and (2) performed the Rehab Medical Review.

 

Kindred dba RehabCare CIA– Appendix B   6  